Citation Nr: 0013839	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  97-23 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had honorable active service from May 1970 to 
May 1973.  He also had a period of other than honorable 
service from October 1976 to September 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision, in which the New 
Orleans, Louisiana Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied service connection for 
hepatitis.


FINDINGS OF FACT

1.  The appellant has not presented or secured competent 
medical evidence establishing a nexus between his serum 
positive Hepatitis C, or any other liver disorder, and his 
period of honorable active service from May 1970 to May 1973.

2.  The claim for service connection for Hepatitis C is not 
plausible.


CONCLUSIONS OF LAW

1.  The RO's September 1978 administrative decision wherein 
the RO determined that appellant's period of active service 
from October 1976 to September 1977 was under dishonorable 
conditions is final.  The appellant is ineligible for service 
connection for disability incurred or aggravated during this 
time period.38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.12(d)(4), 3.104(a), 3.160(d), 20.302(a) (1999).

2.  The claim of entitlement to service connection for 
Hepatitis C is not well grounded, and there is no further 
duty to assist the appellant in the completion of his 
application.  38 U.S.C.A. §§ 5103(a) and 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he manifests a liver disorder, to 
include Hepatitis C, which was incurred or aggravated during 
a period of active duty service.  In making a claim for 
service connection, he has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he must present a claim 
which is not inherently implausible when his contentions and 
the evidence of record are viewed in the light most favorable 
to his claim.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1999); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

The record establishes that the appellant had a period of 
honorable active service from May 1970 to May 1973.  His 
report of medical history upon induction was negative for 
history of skin diseases, liver trouble, jaundice, blood in 
urine and/or "VD (venereal disease), syphilis, gonorrhea, 
etc."  At this time, his induction examination, which was 
significant only for tattoos on both the arms, revealed 
negative urinalysis and serology tests.  He was treated for 
an unspecified rash in November 1972.  In February 1973, he 
complained of dripping from the penis, and a subsequent 
urinalysis was interpreted as "very possibly" showing gram- 
negative intracellular diplococci (GNIDC).  On his April 1973 
discharge examination, he reported a history of "VD 
(venereal disease), syphilis, gonorrhea, etc.," but denied 
jaundice, hepatitis, liver trouble and/or skin diseases.  His 
physical examination was significant only for tattoos and 
unspecified scars on the cheeks.  His urinalysis and serology 
tests were negative. 

The record next shows that the appellant had a period of 
other than honorable active service from October 1976 to 
September 1977.  His September 1976 induction examination 
revealed a scar on the right cheek and tattoo on the upper 
left arm.  His urinalysis and serology tests were negative.  
His service medical records do show treatment for complaint 
of a recurrent rash on the hands and face in April 1977.  His 
August 1977 discharge examination revealed a diagnosis of a 
probable allergic or chemical rash of hands.  His serology 
test was negative.  At this time, he reported a history of 
"VD (venereal disease), syphilis, gonorrhea, etc.," but 
denied jaundice, hepatitis and/or liver trouble.  His service 
department records shows that he was discharged under other 
than honorable conditions due to an extended period of 
absence without leave (AWOL).

On VA dermatology examination, dated in October 1977, the 
appellant complained of a history of recurrent little 
blisters on his face and back of hands which began in 
December 1976.  He admitted to a history of drinking beer 
"quite frequently" for some time.  A urine specimen, which 
fluoresced red, was positive for porphyrins.  He was given a 
diagnosis of porphyria cutanea tarda.

In a final administrative decision dated in September 1978, 
the RO determined that the appellant was ineligible to 
receive VA benefits related to his second period of service. 

In pertinent part, the appellant first argued that he 
manifested liver damage related to his second period of 
service on his VA Form 21- 4138 filing received in May 1993.  
At this time, he recalled being told by VA physicians soon 
after his second period of service that his improper liver 
filtering of bodily wastes caused him to break out in rashes 
when exposed to ultraviolet rays.  He noted that his urine 
was orange colored.  In support of his claim, he submitted 
complete blood count testing results from The Family Doctors, 
dated in February 1992, which revealed some abnormally high 
readings.  However, no diagnosis was given at this time.

The pertinent records first show that the appellant tested 
positive for Hepatitis C in September 1996.  At this time, 
The Blood Center for Southeast Louisiana informed the 
appellant that his blood screening test for Hepatitis C was 
reactive.  He was informed that approximately 50 percent of 
blood donors with reactive tests have been exposed to the 
Hepatitis C virus.  It was noted that Hepatitis C, which was 
defined as an infection of the liver, was passed via blood 
(transfusion or needle sharing), close contact with a carrier 
and, possibly, sexually.  It was also noted that the cause of 
Hepatitis C remained unknown in many cases.  Symptoms 
included fatigue, nausea, loss of appetite and jaundice (skin 
and white of eyes turn yellow).  In October 1996, his 
physician at The Family Doctors also interpreted their 
laboratory results as being serum positive for Hepatitis C.  
His physician also noted an assessment that his extremely 
elevated gamma- glutamyl transferase (GGT) and his mildly 
elevated aspartate transaminase (AST) and alinase 
transaminase (ALT) readings were probably secondary to 
alcohol abuse.  

As indicated above, the RO, in a September 1978 
administrative decision, determined that the appellant was 
appellant is ineligible to establish service connection for 
Hepatitis C based upon his second period of active service.  
38 C.F.R. § 3.12 (d)(4) (1999).  This decision is final, and 
the appellant has not sought to reopen this determination on 
appeal.  As such, the question at issue on appeal is limited 
to whether or not the appellant incurred or aggravated his 
Hepatitis C, or any other liver disorder, during his first 
period of active service.

In this case, the medical evidence does not show that the 
appellant manifested Hepatitis C, or any liver disorder, 
during his first period of active service.  The medical 
evidence also does not establish a nexus between his serum 
positive Hepatitis C, or any other liver disorder, and his 
first period of active service.  Rather, he first manifested 
abnormal urine samples several years following his discharge 
from his first period of active service and tested positive 
for Hepatitis C many years thereafter.  In the absence of 
medical- nexus evidence relating such disorders to his first 
period of active service, the Board must deny the appellant's 
claim for service connection for Hepatitis C, or any other 
liver disorder, as not well grounded.  See Edenfield v. 
Brown, 8 Vet.App. 384 (1996) (en banc) (disallowance of a 
claim as not well grounded amounts to a disallowance of the 
claim on the merits based on insufficiency of evidence).

In so holding, the Board is cognizant of the appellant's 
arguments advanced on appeal, but he has not alleged that his 
current disability is related to his first period of active 
service.  In any event, as a lay person, he is not competent 
to speak to issues regarding medical fact or etiology.  See 
Espiritu, 2 Vet.App. at 494- 495.  Even assuming the 
credibility of his assertions of record, as required by 
Robinette v. Brown, 8 Vet.App. 69, 75 (1995), his personal 
beliefs, however sincere, cannot form the basis of a well 
grounded claim in the absence of medical- nexus evidence.  
Moray v. Brown, 5 Vet.App. 211, 214 (1993).  Similarly, it is 
well settled that a lay person is not competent to submit 
medical- nexus evidence by introduction of statements 
allegedly made by treating physicians, see Warren v. Brown, 6 
Vet.App. 4, 6 (1993), and/or the use of generic medical 
treatise evidence which does not specifically opine to the 
particular facts of the case at hand.  Sacks v. West, 11 
Vet.App. 314 (1998).  As such, the statements allegedly made 
by VA physicians and the factual information contained in the 
September 1996 letter by The Blood Center for Southeast 
Louisiana hold no probative value in this case.

The United States Court of Appeals for Veterans Claims has 
recently held that, absent the submission and establishment 
of a well grounded claim, VA cannot undertake to assist a 
claimant in developing facts pertinent to his/her claim.  
Morton v. West, 12 Vet.App. 477, 486 (1999).  See Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed.Cir. 1997), cert denied, ____ 
U.S. ____,118 S.Ct. 2348, 141 L.Ed.2d 718 (1998).  However, 
VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his or her 
application.  See Graves v. Brown, 8 Vet.App. 522 (1996).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete his application with respect to his claims for 
service connection.  In this respect, the RO has issued a 
Statement of the Case which notified him of the reasons and 
basis for the denial of his claim.  Additionally, the RO has 
obtained all available treatment records identified by him as 
relevant to his claim.  The statements presumably made by VA 
physicians indicating that his skin rash disorder, diagnosed 
as porphyria cutanea tarda, was a manifestation of liver 
disease, if presumed true, do not relate his current 
disorder(s) to his first period of active service.  As such, 
VA has no duty to assist in obtaining any such medical 
evidence.  Hicks v. West, 12 Vet.App. 86 (1998).  The Board 
discerns no additional sources of relevant information which 
may be obtainable concerning the present claims.  
Accordingly, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See generally 
Wood v. Derwinski, 1 Vet.App. 190 (1991) (VA "duty" is just 
what it states, a duty to assist, not a duty to prove a 
claim).

ORDER

The claim for service connection for Hepatitis C is denied as 
not well grounded.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

